
	
		II
		111th CONGRESS
		1st Session
		S. 719
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to notify surface
		  estate owners in cases in which the leasing of Federal minerals underlying the
		  land are to be leased for oil and gas development.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surface Estate Owner Notification
			 Act.
		2.Surface owner
			 notification
			(a)DefinitionsIn
			 this Act:
				(1)LeaseThe
			 term lease means a lease that—
					(A)is issued by the
			 Secretary under the Mineral Leasing Act (30 U.S.C. 181 et seq.) or any other
			 law; and
					(B)provides for
			 development of oil and gas resources (including coalbed methane) owned by the
			 United States.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Notification
			 requirements
				(1)In
			 generalThe Secretary shall—
					(A)at least 45 days
			 before a lease sale, submit to the surface estate owner of the land subject to
			 the lease written notice of the lease sale;
					(B)not later than 10
			 working days after the date on which a lease is issued, submit to the surface
			 estate owner notice of the identity of the lessee;
					(C)notify the
			 surface estate owner in writing concerning any subsequent decisions regarding a
			 lease, such as modifying or waiving stipulations and approving rights of way;
			 and
					(D)not later than 5
			 days after the date of issuance of a drilling permit under a lease, submit to
			 the surface estate owner notice of the issuance of the drilling permit.
					(2)InclusionsA
			 written notice under paragraph (1)(A) shall include information on—
					(A)split estates;
			 and
					(B)the rights and
			 responsibilities of landowners.
					
